An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission. Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified. This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state. We may elect to satisfy our obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Final Offering Circular was filed may be obtained. Preliminary Offering Circular July 29 , 2016 Subject to Completion HC GOVERNMENT REALTY TRUST, INC. 1819 Main Street, Suite 212 Sarasota, Florida 34236 (941) 955-7900 Minimum Offering Amount: $5,000,000 in Shares of Common Stock Maximum Offering Amount: $30,000,000 in Shares of Common Stock HC Government Realty Trust, Inc., a Maryland corporation referred to herein as our company, was formed to primarily source, acquire, own and manage built-to-suit and improved-to-suit, single-tenant properties leased by the United States of America through the U.S General Services Administration, or GSA Properties. We focus on acquiring GSA Properties that fulfill mission critical or direct citizen service functions primarily located across secondary or smaller markets, within size ranges of 5,000-50,000 rentable square feet, and in their first term after construction or retrofitted to post-9/11 standards. We are externally managed and advised by Holmwood Capital Advisors, LLC, a Delaware limited liability company, or our Manager. Our management team has significant commercial real estate experience and long-established relationships with real estate owners, developers and operators focused on GSA Properties, which we believe will provide a competitive advantage in sourcing future acquisition opportunities that will provide attractive risk-adjusted returns. At the closing of the minimum offering amount, we will own, through subsidiaries, a portfolio of ten GSA properties. We acquired an initial portfolio of three GSA Properties on June 10, 2016 using proceeds from the issuance of our 7.00% Series A Cumulative Convertible Preferred Stock, senior debt financing and a loan from our predecessor , Holmwood Capital, LLC. At the closing of the minimum offering amount, we will acquire an additional seven properties from Holmwood Capital, LLC, an affiliate, in exchange for units of limited partnership interest in our subsidiary, or OP Units, and the assumption of indebtedness secured by such properties or interests therein. Proceeds from this offering will not be used to purchase our initial portfolio of properties, though they will be utilized to pay down certain debts related to our initial portfolio and provide capital to acquire additional GSA Properties that meet our investment criteria. We intend to elect and qualify to be treated as a real estate investment trust, or REIT, for U.S. federal income tax purposes under the Internal Revenue Code of 1986, as amended, or the Code, beginning with our taxable year ending December 31, 2016. Shares of our common stock are subject to restrictions on ownership and transfer that are intended, among other purposes, to assist us in qualifying and maintaining our qualification as a REIT. Our charter, subject to certain exceptions, limits ownership to no more than 9.8% in value or number of shares, whichever is more restrictive, of any class or series of our outstanding capital stock. We are offering a minimum of 500,000 and a maximum of 3,000,000 shares of our common stock at an offering price of $10.00 per share, for a minimum offering amount of $5,000,000 and a maximum offering amount of $30,000,000. The minimum purchase requirement is 150 shares, or $1,500; however, we can waive the minimum purchase requirement in our sole discretion.
